 



Exhibit 10.27

HINES REAL ESTATE INVESTMENT TRUST, INC.

INDEMNIFICATION AGREEMENT

     THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is entered into as of
November 30, 2004, by and between Hines Real Estate Investment Trust, Inc. (the
“Company”), a Maryland corporation, and Jeffrey C. Hines (the “Indemnitee”).

     WHEREAS, the Indemnitee is an officer or a member of the Board of Directors
of the Company and in such capacity is performing a valuable service for the
Company;

     WHEREAS, the law of the Company’s state of organization permits the Company
to enter into contracts with its officers or members of its Board of Directors
with respect to indemnification of such persons; and

     WHEREAS, to induce the Indemnitee to continue to provide services to the
Company as an officer or a member of the Board of Directors, and to provide the
Indemnitee with specific contractual assurance that indemnification will be
available to the Indemnitee regardless of, among other things, any amendment to
or revocation of the Company’s Amended and Restated Articles of Incorporation
(“Articles of Incorporation”), or any acquisition transaction relating to the
Company, the Company desires to provide the Indemnitee with protection against
personal liability.

     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and the Indemnitee hereby agree as follows:

ARTICLE I

DEFINITIONS

     As used herein, the following words and terms shall have the following
respective meanings:

     (A) “Change in Control” shall mean a change in the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of the Company, or any successor in interest thereto, whether through
the ownership of voting securities, by contract or otherwise, including but not
limited to a change which would be required to be reported under Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934 as in effect on the date hereof (the “Exchange Act”) or as may otherwise be
determined pursuant to a resolution of the Board of Directors. A rebuttable
presumption of a Change in Control shall be created by any of the following
which first occur after the date hereof and the Company shall have the burden of
proof to overcome such presumption:

        i. the ability of any “Person” (as such term is defined in Sections
13(d) and 14(d) of the Exchange Act) together with an “Affiliate” or “Associate”
(as defined in Rule 12b-2 of the Exchange Act) or “Group” (within the meaning of
Section 13(d)(3) of the Exchange Act)

1



--------------------------------------------------------------------------------



 



to exercise or direct the exercise of 20% or more of the combined voting power
of all outstanding shares of beneficial interest of the Company in the election
of its directors (“Interested Party”) (provided, however, “Interested Party”
shall not include an agent, broker, nominee, custodian or director, solely in
their capacity as such, for one or more persons who do not individually or as a
group possess such power),

        ii. during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company cease
for any reason to constitute at least a majority thereof, unless the election of
each director who was not a director at the beginning of such period has been
approved in advance by the directors representing two-thirds of the directors
then in office who were the directors at the beginning of the period,

        iii. the approval of the shareholders of the Company of:

          (a) a merger or consolidation of the Company with any Interested
Party,

          (b) any sale, lease, exchange, mortgage, pledge, transfer, or other
disposition, to or with any Interested Party in any transaction or series of
transactions, of the Company’s assets or the assets of any subsidiary of the
Company having a market value equal to 30% or more of the aggregate market value
of all assets of the Company determined on a consolidated basis, all outstanding
shares of beneficial interest of the Company, or the earning power or net income
of the Company, determined on a consolidated basis,

          (c) the issuance or transfer by the Company, or any subsidiary
thereof, to any Interested Party in any transaction or a series of transactions,
of capital securities with a value equal to 5% or more of the aggregate market
value of the then outstanding voting shares of beneficial interest of the
Company other than the issuance or transfer of such shares of beneficial
interest to all the Company shareholders on a pro rata basis,

          (d) the adoption of any plan or proposal for the partial or complete
liquidation or dissolution of the Company proposed by an Interested Party or
pursuant to any agreement, arrangement or understanding, whether or not in
writing, with any Interested Party,

          (e) any reclassification of securities, including, without limitation,
any share split, share dividend, or other distributions of shares, or any
reverse share split, recapitalization of the Company, or any merger or
consolidation of the Company with any subsidiary thereof, or any other
transaction proposed by, or pursuant to, any agreement, arrangement, or
understanding, whether or not in writing, with any Interested Party which has
the effect, directly or indirectly, of increasing the proportionate voting
shares of beneficial interest of the Company directly or indirectly owned by any
such Interested Party, or

        iv. any receipt by any Interested Party, directly or indirectly, of any
loans, advances, guarantees, pledges or other financial assistance, or any tax
credits or other tax

2



--------------------------------------------------------------------------------



 



advantages provided by or through the Company other than the receipt of such
advantages which are provided to all the Company shareholders on a pro rata
basis.

     (B) “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise (whether conducted for profit or not for profit) which such person is
or was serving at the request of the Company.

     (C) “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding (as hereinafter defined) in respect of which
indemnification is sought by the Indemnitee.

     (D) “Effective Date” means the date of this Agreement as set forth above.

     (E) “Expenses” shall include all attorney and paralegal fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.

     (F) “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past two years has been, retained to represent (i) the Company or the
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.

     (G) “Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing, or any other
proceeding, including appeals therefrom, whether civil, criminal,
administrative, or investigative, except one initiated by the Indemnitee
pursuant to Article VIII of this Agreement to enforce such Indemnitee’s rights
under this Agreement.

ARTICLE II

INDEMNIFICATION

     (A) The Indemnitee shall be entitled to the rights of indemnification
provided in this Article II and under applicable law, the Articles of
Incorporation, the Company’s Bylaws, any agreement, a vote of shareholders or
resolution of the Board of Directors or otherwise if, by reason of such
Indemnitee’s Corporate Status, such Indemnitee is, or is threatened to be made,
a party to any threatened, pending, or completed Proceeding, including a
Proceeding by or in the right of the Company. Unless prohibited by Article XIII
hereof, the Indemnitee shall be indemnified against Expenses, judgments,
penalties, fines, and settlement amounts actually and reasonably incurred by or
on behalf of such Indemnitee in connection with such Proceeding or any claim,
issue or matter therein.

3



--------------------------------------------------------------------------------



 



     (B) Notwithstanding paragraph 2(A) above, the Company shall not indemnify
any Indemnitee that is a member of the Board of Directors or an Affiliate (as
such term is defined in the Articles of Incorporation) of the Company unless all
of the following conditions are met:

        i. the Indemnitee determined, in good faith, that the course of conduct
which caused the loss or liability was in the best interests of the Company; and

        ii. the Company shall not indemnify or hold harmless the Indemnitee if:
(1) in the case that the Indemnitee is a member of the Board of Directors, other
than an Independent Director (as such term is defined in the Articles of
Incorporation), the loss or liability was the result of negligence or misconduct
by the Indemnitee, or (2) in the case that the Indemnitee is an Independent
Director, the loss or liability was the result of gross negligence or willful
misconduct by the Indemnitee.

     (C) Notwithstanding paragraphs 2(A) and 2(B) above, the Company shall not
provide indemnification for any loss, liability or expense arising from or out
of an alleged violation of federal or state securities laws by an Indemnitee
that is a member of the Board of Directors or an Affiliate of the Company unless
at least one of the following conditions are met:

        i. there has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the Indemnitee;

        ii. such claims have been dismissed with prejudice on the merits by a
court of competent jurisdiction as to the Indemnitee; or

        iii. a court of competent jurisdiction approves a settlement of the
claims against the Indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of the Company were offered or sold as to
indemnification for violations of securities laws.

     (D) Any indemnification of expenses under this Agreement may be paid only
out of the Net Assets (as such term is defined in the Articles of Incorporation)
of the Company and no portion may be recoverable from the shareholders of the
Company.

ARTICLE III

EXPENSES OF A SUCCESSFUL PARTY

     Without limiting the effect of any other provision of this Agreement, to
the extent that the Indemnitee is, by reason of such Indemnitee’s Corporate
Status, a party to and is successful, on the merits or otherwise, in any
Proceeding pursuant to a final non-appealable order, such Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by or on
behalf of such Indemnitee in connection therewith. If the Indemnitee is not
wholly successful in such Proceeding pursuant to a final non-appealable order
but is successful, on the merits or

4



--------------------------------------------------------------------------------



 



otherwise, as to one or more but less than all claims, issues, or matters in
such Proceeding pursuant to a final non-appealable order, the Company shall
indemnify the Indemnitee against all Expenses actually and reasonably incurred
by or on behalf of such Indemnitee in connection with each successfully resolved
claim, issue or matter. For purposes of this Article III and without limitation,
the termination of any claim, issue or matter in such Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

ARTICLE IV

WITNESS EXPENSES

     Notwithstanding any other provision of this Agreement, to the extent that
the Indemnitee is, by reason of such Indemnitee’s Corporate Status, a witness
for any reason in any Proceeding to which such Indemnitee is not a party, such
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by or on behalf of such Indemnitee in connection therewith.

ARTICLE V

ADVANCES

     (A) The Company shall advance all reasonable Expenses incurred by or on
behalf of the Indemnitee in connection with any Proceeding within 20 days after
the receipt by the Company of a statement from the Indemnitee requesting such
advance from time to time, whether prior to or after final disposition of such
Proceeding. Such statement shall reasonably evidence the Expenses incurred by
the Indemnitee.

     (B) Notwithstanding paragraph 5(A) above, the Company shall not advance any
Expenses incurred by or on behalf of the Indemnitee as a result of any
Proceeding unless all of the following conditions are satisfied:

        i. the Proceeding relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company;

        ii. the Proceeding is initiated by a third party who is not a
shareholder of the Company or the Proceeding is initiated by a shareholder of
the Company acting in his or her capacity as such and a court of competent
jurisdiction specifically approves such advancement; and

        iii. the Indemnitee undertakes to repay the advanced funds to the
Company, together with the applicable legal rate of interest thereon, in cases
in which the Indemnitee is found not to be entitled to indemnification.

5



--------------------------------------------------------------------------------



 



ARTICLE VI

DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION

     (A) To obtain indemnification under this Agreement, the Indemnitee shall
submit to the Company a written request, including therewith such documentation
and information reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification.

     (B) Upon such written request pursuant to paragraph 6(A), a determination
with respect to the Indemnitee’s entitlement thereto shall be made in the
specific case: (i) if a Change in Control shall have occurred, by Independent
Counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to the Indemnitee (unless the Indemnitee shall request that such
determination be made by the Board of Directors or the shareholders of the
Company, in which case by the person or persons or in the manner provided in
clauses (ii) or (iii) of this paragraph (B)); (ii) if a Change in Control shall
not have occurred, (A) by the Board of Directors by a majority vote of a quorum
consisting of Disinterested Directors, or (B) if a quorum of the Board of
Directors consisting of Disinterested Directors is not obtainable, or, even if
obtainable, if such quorum of Disinterested Directors so directs, by Independent
Counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to the Indemnitee, or (C) by the shareholders of the Company; or
(iii) as provided in paragraph 7(B) of this Agreement. If it is so determined
that the Indemnitee is entitled to indemnification, payment to the Indemnitee
shall be made within 10 days after such determination.

     (C) The Indemnitee shall cooperate with the person or entity making such
determination with respect to the Indemnitee’s entitlement to indemnification,
including providing upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by the Indemnitee in so cooperating shall be borne by
the Company (irrespective of the determination as to the Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold the Indemnitee’s harmless therefrom.

     (D) In the event the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to paragraph 6(B) hereof, the
Independent Counsel shall be selected as provided in this paragraph 6(D). If a
Change in Control shall not have occurred, the Independent Counsel shall be
selected by the Board of Directors, and the Company shall give written notice to
the Indemnitee advising such Indemnitee of the identity of the Independent
Counsel so selected. If a Change in Control shall have occurred, the Independent
Counsel shall be selected by the Indemnitee (unless the Indemnitee shall request
that such selection be made by the Board of Directors, in which event the
preceding sentence shall apply), and the Indemnitee shall give written notice to
the Company advising it of the identity of the Independent Counsel so selected.
In either event, the Indemnitee, or the Company, as the case may be, may, within
seven days after such written notice of selection shall have been given, deliver
to the Company or to the Indemnitee, as the case may be, a written objection to
such selection. Such objection may be

6



--------------------------------------------------------------------------------



 



asserted only on the grounds that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Article I of this
Agreement. If such written objection is made, the Independent Counsel so
selected may not serve as Independent Counsel until a court has determined that
such objection is without merit. If, within 20 days after submission by the
Indemnitee of a written request for indemnification pursuant to paragraph 6(A)
hereof, no Independent Counsel shall have been selected or, if selected, shall
have been objected to, either the Company or the Indemnitee may petition a court
for resolution of any objection which shall have been made by the Company or the
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate, and the person with respect to whom
an objection is so resolved or the person so appointed shall act as Independent
Counsel under paragraph 6(B) hereof. The Company shall pay all reasonable fees
and expenses of Independent Counsel incurred in connection with acting pursuant
to paragraph 6(B) hereof, and all reasonable fees and expenses incident to the
selection of such Independent Counsel pursuant to this paragraph 6(D). In the
event that a determination of entitlement to indemnification is to be made by
Independent Counsel and such determination shall not have been made and
delivered in a written opinion within 90 days after the receipt by the Company
of the Indemnitee’s request in accordance with paragraph 6(A), upon the due
commencement of any judicial proceeding in accordance with paragraph 8(A) of
this Agreement, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity.

ARTICLE 7

PRESUMPTIONS

     (A) In making a determination with respect to entitlement or
indemnification hereunder, the person or entity making such determination shall
presume that the Indemnitee is entitled to indemnification under this Agreement
and the Company shall have the burden of proof to overcome such presumption.

     (B) If the person or entity making the determination whether the Indemnitee
is entitled to indemnification shall not have made a determination within
60 days after receipt by the Company of the request therefore, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and the Indemnitee shall be entitled to such indemnification, absent: (i) a
misstatement by the Indemnitee of a material fact, or an omission of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law. Such 60-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person or entity
making said determination in good faith requires additional time for the
obtaining or evaluating of documentation and/or information relating thereto.
The foregoing provisions of this paragraph 7(B) shall not apply: (i) if the
determination of entitlement to indemnification is to be made by the
shareholders and if within 15 days after receipt by the Company of the request
for such determination the Board of Directors resolves to submit such
determination to the shareholders for consideration at an annual or special
meeting thereof to be held within 75 days after such receipt and such
determination is made at such

7



--------------------------------------------------------------------------------



 



meeting, or (ii) if the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to paragraph 6(B) of this Agreement.

     (C) The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement, or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of the Indemnitee to
indemnification.

ARTICLE VIII

REMEDIES

     (A) In the event that: (i) a determination is made that the Indemnitee is
not entitled to indemnification under this Agreement, or (ii) advancement of
Expenses is not timely made pursuant to this Agreement, or (iii) payment of
indemnification due the Indemnitee under this Agreement is not timely made, the
Indemnitee shall be entitled to an adjudication in an appropriate court of
competent jurisdiction of such Indemnitee’s entitlement to such indemnification
or advancement of Expenses.

     (B) In the event that a determination shall have been made pursuant to this
Agreement that the Indemnitee is not entitled to indemnification, any judicial
proceeding commenced pursuant to this Article VIII shall be conducted in all
respects as a de novo trial, on the merits and the Indemnitee shall not be
prejudiced by reason of that adverse determination. In any judicial proceeding
or arbitration commenced pursuant to this Article VIII, the Company shall have
the burden of proving that the Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

     (C) If a determination shall have been made or deemed to have been made
pursuant to this Agreement that the Indemnitee is entitled to indemnification,
the Company shall be bound by such determination in any judicial proceeding
commenced pursuant to this Article VIII, absent: (i) a misstatement by the
Indemnitee of a material fact, or an omission of a material fact necessary to
make the Indemnitee’s statement not materially misleading, in connection with
the request for indemnification, or (ii) a prohibition of such indemnification
under applicable law.

     (D) The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Article VIII that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.

     (E) In the event that the Indemnitee, pursuant to this Article VIII, seeks
a judicial adjudication of such Indemnitee’s rights under, or to recover damages
for breach of, this Agreement, if successful in whole or in part, the Indemnitee
shall be entitled to recover from the Company, and shall be indemnified by the
Company against, any and all Expenses actually and reasonably incurred by such
Indemnitee in such judicial adjudication.

8



--------------------------------------------------------------------------------



 



ARTICLE IX

ESTABLISHMENT OF TRUST

     In the event of a Change in Control, the Company shall, upon written
request by the Indemnitee, create a trust for the benefit of the Indemnitee
(“Trust”) and from time-to-time upon written request by the Indemnitee, shall
fund such Trust in an amount sufficient to satisfy any and all Expenses,
judgments, penalties, fines and settlement amounts actually and reasonably
incurred by or on behalf of such Indemnitee or claimed, reasonably anticipated
or proposed to be paid in accordance with the terms of this Agreement. The
amount to be deposited in the Trust pursuant to the foregoing funding obligation
shall be determined by Independent Counsel. The terms of the Trust shall provide
that upon a Change in Control: (i) the Trust shall not be revoked or the
principal thereof invaded, without the prior written consent of the Indemnitee,
(ii) the trustee of the Trust (“Trustee”) shall advance, within two business
days of a request by the Indemnitee and in accordance with Article V of this
Agreement, any and all Expenses to the Indemnitee, (iii) the Trust shall
continue to be funded by the Company in accordance with the funding obligation
set forth above, (iv) the Trustee shall promptly pay to the Indemnitee all
amounts for which the Indemnitee shall be entitled to indemnification pursuant
to this Agreement or otherwise, and (v) all unexpended funds in such Trust shall
revert to the Company upon a final determination by Independent Counsel that the
Indemnitee has been fully indemnified under the terms of this Agreement. The
Trustee shall be chosen by the Indemnitee and agreed to by the Company. Nothing
in this Article IX shall relieve the Company of any of its obligations under
this Agreement.

ARTICLE X

NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE SUBROGATION

     (A) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which the Indemnitee may at any time be entitled under applicable law, the
Articles of Incorporation, the Company’s Bylaws, any agreement, a vote of
shareholders or a resolution of the Board of Directors, or otherwise. No
amendment, alteration or repeal of this Agreement or any provision hereof shall
be effective as to the Indemnitee with respect to any action taken or omitted by
the Indemnitee as a member of the Board of Directors prior to such amendment,
alteration or repeal.

     (B) To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors of the Company, the
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available and upon any “Change
in Control” the Company shall obtain continuation and/or “tail” coverage for the
Indemnitee to the maximum extent obtainable on commercially reasonable terms at
such time.

     (C) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all actions necessary
to secure such rights, including

9



--------------------------------------------------------------------------------



 



execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

     (D) The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
the Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement, or otherwise.

ARTICLE XI

CONTINUATION OF INDEMNITY

     All agreements and obligations of the Company contained herein shall
continue during the period the Indemnitee is an officer or a member of the Board
of Directors of the Company and shall continue thereafter so long as the
Indemnitee shall be subject to any threatened, pending or completed Proceeding
by reason of such Indemnitee’s Corporate Status and during the period of statute
of limitations for any act or omission occurring during the Indemnitee’s term of
Corporate Status. No legal action shall be brought and no cause of action shall
be asserted by or on behalf of the Company against the Indemnitee, the
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern. This Agreement shall be binding upon the Company and its successors and
assigns and shall inure to the benefit of the Indemnitee and such Indemnitee’s
heirs, executors and administrators.

ARTICLE XII

SEVERABILITY

     If any provision or provisions of this Agreement shall be held to be
invalid, illegal, or unenforceable for any reason whatsoever, (i) the validity,
legality, and enforceability of the remaining provisions of this Agreement
(including, without limitation, each portion of any Article of this Agreement
containing any such provision held to be invalid, illegal, or unenforceable,
that is not itself invalid, illegal, or unenforceable) shall not in any way be
affected or impaired thereby, and (ii) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Article of this Agreement containing any such provision held to be invalid,
illegal, or unenforceable, that is not itself invalid, illegal, or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provisions held invalid, illegal, or unenforceable.

10



--------------------------------------------------------------------------------



 



ARTICLE XIII

EXCEPTIONS TO RIGHT OF INDEMNIFICATION OR ADVANCEMENT OF EXPENSES

     Notwithstanding any other provisions of this Agreement, the Indemnitee
shall not be entitled to indemnification or advancement of Expenses under this
Agreement: (i) with respect to any Proceeding initiated by such Indemnitee
against the Company other than a proceeding commenced pursuant to Article VIII,
or (ii) with respect to any Proceeding in which such Indemnitee’s act or
omission was material to the cause of action adjudicated and was committed in
bad faith or was the result of active and deliberate dishonesty, (iii) if the
Indemnitee actually received an improper personal benefit in money, property, or
services, or (iv) as otherwise required by paragraphs 2(B) and 2(C) of this
Agreement.

ARTICLE XIV

HEADINGS

     The headings of the articles of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

ARTICLE XV

MODIFICATION AND WAIVER

     No supplement, modification, or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.

ARTICLE XVI

NOTICE BY THE INDEMNITEE

     The Indemnitee agrees promptly to notify the Company in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information,
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder.

ARTICLE XVII

NOTICES

     All notices, requests, demands, and other communications hereunder shall be
in writing and shall be deemed to have been duly given if (i) delivered by hand
and receipted for by the party to whom said notice or other communication shall
have been directed, or (ii) mailed by

11



--------------------------------------------------------------------------------



 



certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, if so delivered or mailed, as the case
may be, to the following addresses:

If to the Indemnitee, to the address set forth in the records of the Company.

      If to the Company, to:    Hines Real Estate Investment Trust, Inc.    
2800 Post Oak Boulevard, Suite 5000     Houston, Texas 77056-6118     Attn:
President

or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.

ARTICLE XVIII

GOVERNING LAW

     The parties agree that this Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Maryland.

[signature page follows]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year written above.

            HINES REAL ESTATE INVESTMENT TRUST, INC.
      By:  /s/ Charles N. Hazen     Name:   Charles N. Hazen     Title:  
President       INDEMNITEE
      /s/ Jeffrey C. Hines       Name:   Jeffrey C. Hines           

13